Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 3/22/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claims 1 and 12 are currently amended. Claims 9-10 and 20-21 are cancelled. No new claims are added. No new matter is added.
Allowable Subject Matter

4.	Claims 1-8, 11-19 and 22 are allowed.

 Following is Examiner's statement of reason for allowance.
5.	Independent claim 1 and 12  are allowable because prior art fails to teach or 
suggest, either alone or in combination, a computer system comprising: one or more processors; a memory coupled to the one or more processors and storing sequences of instructions which, when executed by the one or more processors, causes the one or more processors to perform: receiving a plurality of digitally stored call transcripts that have been prepared from digitally recorded voice calls; using a topic model of an artificial intelligence machine learning system, the topic model being programmed to model words of a call as a function of one or more word distributions for each topic of a plurality of topics, generating an output of the topic model which identifies the plurality of topics represented in the plurality of digitally stored call transcripts; using the output of the topic model, generating an input dataset for a supervised learning model by performing: identifying, based, at least in part, on the output of the topic model, a first subset of the plurality of digitally stored call transcripts that include a particular topic; identifying, based, at least in part, on the output of the topic model, a second subset of the plurality of digitally stored call transcripts that do not include the particular topic; storing a positive output value for the first subset of the plurality of digitally stored call transcripts; storing a negative output value for the second subset of the plurality of digitally stored call transcript; determining that a second topic of the plurality of topics corresponds to the particular topic by: determining that a first threshold number of a second threshold number of highest probability words in a particular probability distribution for the particular topic are in the second threshold number of highest probability words in a second probability distribution for the second topic; identifying one or more digitally stored call transcripts of the second subset of the plurality of digitally stored call transcripts that include the second topic; removing the one or more digitally stored call transcripts from the input dataset; and ATTORNEY DOCKETPATENT APPLICATION 088907.013316/996,653 3 of 10 training the supervised learning model using the generated input dataset, the supervised learning model being configured to compute, for a new digitally stored call transcript, a probability that the particular topic was discussed during a digitally recorded voice call corresponding to the new digitally stored call transcript.

6.	Claims 2-8, 11 and 22 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the computer system of claim 1.
7.    The closet prior art of Marzuoli et al (US 10,666,792) in view of Conner et al (US
10,847,140)  teaches method and system for word prediction but further fails to teach one or more processors; a memory coupled to the one or more processors and storing sequences of instructions which, when executed by the one or more processors, causes the one or more processors to perform: receiving a plurality of digitally stored call transcripts that have been prepared from digitally recorded voice calls; using a topic model of an artificial intelligence machine learning system, the topic model being programmed to model words of a call as a function of one or more word distributions for each topic of a plurality of topics, generating an output of the topic model which identifies the plurality of topics represented in the plurality of digitally stored call transcripts; using the output of the topic model, generating an input dataset for a supervised learning model by performing: identifying, based, at least in part, on the output of the topic model, a first subset of the plurality of digitally stored call transcripts that include a particular topic; identifying, based, at least in part, on the output of the topic model, a second subset of the plurality of digitally stored call transcripts that do not include the particular topic; storing a positive output value for the first subset of the plurality of digitally stored call transcripts; storing a negative output value for the second subset of the plurality of digitally stored call transcript; determining that a second topic of the plurality of topics corresponds to the particular topic by: determining that a first threshold number of a second threshold number of highest probability words in a particular probability distribution for the particular topic are in the second threshold number of highest probability words in a second probability distribution for the second topic; identifying one or more digitally stored call transcripts of the second subset of the plurality of digitally stored call transcripts that include the second topic; removing the one or more digitally stored call transcripts from the input dataset; and ATTORNEY DOCKETPATENT APPLICATION 088907.013316/996,653 3 of 10 training the supervised learning model using the generated input dataset, the supervised learning model being configured to compute, for a new digitally stored call transcript, a probability that the particular topic was discussed during a digitally recorded voice call corresponding to the new digitally stored call transcript.
8.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677